James Michael s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      May 16, 2014

                                   No. 04-13-00803-CV

                          Denise MCVEA and Auris Project, Inc.,
                                     Appellants

                                            v.

                                James Michael KISSLER,
                                       Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-14927
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
     The Appellant’s Objection, Partial Motion for Reconsideration and Motion to Compel is
DENIED.

                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court